Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholass and Jacob Van Staphorst, and Nicholas Hubbard, 28 March 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Amsterdam 28th March 1794.
Sir!

Since our last respects of 24th Ultimo, We have your esteemed favor of 21st. January, advising the Treasurer would remit us a Bill of the Bank of the United States on ourselves for Ho. Cy. f 400,000. Which We have received, and is to the Credit of the United States.
Our preceeding Letter will have testified that We have been equally impressed with yourself, of the propriety and importance of keeping you early and regularly advised of what was going on here in Financial matters. You may rely We have studied to act up to what We thought so necessary and useful.
We highly approve your idea, to let the Correspondence between us, pass through Houses of respectability at New York. Philadelphia, Baltimore, and Boston, and to be certain of our late letters reaching you, We forward to you thro’ each of the Gentlemen You have indicated at aforesaid ports, Copies of our letters to you of 27 December, 14 January, 4 & 24 Feby. To the Contents of which We have little to add, except that the Sale of the Bonds of the last Loan does not go on so favorably as We wish or did expect, which occasions the Call for the Optional Bonds to be less than We hoped for: We however still trust, they will go off sufficiently well, to induce the Undertakers to accept what may remain on hand at the period when they will have to declare themselves on that subject.
We are respectfully   Sir!   Your mo. ob. hb. Servants

Wilhem & Jan Willink
N & J VanStaphorst & Hubbard
Alexd. Hamilton Esqr.

